PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/812,596
Filing Date: 9 Mar 2020
Appellant(s): Covidien LP



__________________
Bradley Shelowitz
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 23 February 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 20 October 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
(A) Objection to the Specification
Appellant argues on pages 3-4 of the brief that the language “wherein the support extends alongside at least a majority of a length of the knife when the knife is in the proximal position” of claim 8 is supported in the specification because there is no legal requirement that the precise verbiage have explicit textual support in the specification, and that the drawings alone may provide a written description of the invention.  Appellant argues that the annotated figure 3 on page 4 of the brief shows that the supports extends alongside about 75% of the length of the knife, and thus clearly a majority of the length of the knife.
	Figure 3 of the present application (below) shows the knife 310 and the supports 322a, 322b.  However, the drawings in this case do not provide support for the support extending alongside “at least a majority of a length of the knife”.  The specification does not identify which dimension of the knife 310 is the “length”.  Further, there is no disclosure of “at least a majority” of the length.   


    PNG
    media_image2.png
    414
    637
    media_image2.png
    Greyscale
  
In relation to drawings as prior art, when the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value, and patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue.  MPEP 2125 II. 
In the present application, figure 3 cannot be relied on to show the proportions of the device since the specification is silent on the issue of the scale of the drawings.  The written description does not identify or define the majority of the length of the knife.  Thus, while figure 3 shows the knife and the supports together, since there is no indication that the drawing is to scale, figure 3 cannot be relied on for disclosure of “wherein the support extends alongside at least a majority of a length of the knife when the knife is in the proximal position”.
Therefore, the objection to the specification should be sustained.

(B) Written Description Requirement
Appellant argues on pages 4-5 of the brief that the language “wherein the support extends alongside at least a majority of a length of the knife when the knife is in the proximal position” of claim 8 complies with the written description requirement of 35 U.S.C. 112 because drawings alone may provide a written description of the invention, and the language is supported in the figures.
	Figure 3 of the application (below) shows the knife 310 and the supports 322a, 322b.  However, the drawings in this case do not provide a written description of the support extending alongside “at least a majority of a length of the knife”.  The specification does not identify which dimension of the knife 310 is the “length”.  Further, there is no disclosure of “at least a majority” of the length.   


    PNG
    media_image2.png
    414
    637
    media_image2.png
    Greyscale
  
In relation to drawings as prior art, when the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value, and patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue.  MPEP 2125 II. 
In the present application, figure 3 cannot be relied on to show the proportions of the device since the specification is silent on the issue of the scale of the drawings.  The written description does not identify or define the majority of the length of the knife.  Thus, while figure 3 shows the knife and the supports together, since there is no indication that the drawing is to scale, figure 3 cannot be relied on for disclosure of “wherein the support extends alongside at least a majority of a length of the knife when the knife is in the proximal position”.
Therefore, the rejection of claims 8-15 under 35 U.S.C. 112(a) should be sustained.

(C) Rejection of claims 1-7 under 35 U.S.C. 103 over Shelton et al. (US Pat. Publ. No. 2019/0183498) in view of Shelton et al. (US Pat. Publ. No. 2018/0168649)
Appellant argues on pages 5-6 of the brief that the prior art fails to disclose, teach or suggest “the support has a length substantially equal to a length of the knife” as set forth in independent claim 1.  Appellant argues that the dimensions identified in the rejection as a length in the Shelton 1 (‘498) and Shelton 2 (‘649) references is a width, not a length, and that the interpretation of Shelton 1 (‘498) and Shelton 2 (‘649) as disclosing a length “ignores and even contradicts the plain and ordinary understanding of the distinction between the geometric terms length and width”.
Appellant has provided no explanation as to why the dimensions identified in the rejection as a length in the references should be considered to be a width, not a length, other than that the identified length is clearly a width.  Appellant has provided no explanation as to in what manner the interpretation of Shelton 1 (‘498) and Shelton 2 (‘649) as disclosing a length “ignores and even contradicts the plain and ordinary understanding of the distinction between the geometric terms length and width”.  Appellant has provided no explanation of what should be considered the distinction between the geometric terms length and width.   
Requirements of the language of claim 1
	Independent claim 1 requires “the support has a length substantially equal to a length of the knife”.  
 In accordance with MPEP 2111, the pending claims must be given their broadest reasonable interpretation consistent with the specification; and in accordance with MPEP 2111.01, under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification.
Among many definitions of “length” are a measured distance or dimension (Merriam-Webster Dictionary, 2022).  
	When given their broadest reasonable interpretation, the words of the claim neither recite nor require any particular dimension of the knife or support that must be considered to be the length.  The words of the claim neither recite nor require any particular direction along which the length must be measured.  The claim only requires that the support has a length, that the knife has a length, and that the lengths are substantially equal.  The claim also does not recite or require that the length of the supports and the length of the knife must extend and/or be measured in the same direction.    
Disclosure of Shelton 1 (‘498) and Shelton 2 (‘649)
Shelton 1 (‘498) disclose that the support 740 has a length substantially equal to a length of the knife (Annotated Figure A, below).   As can be seen in Annotated Figure A below, the support has a length substantially equal to the length of the knife.  Also, the length of the knife and the length of the support extend in the same direction.  Accordingly, Shelton 1 (‘498) disclose “the support has a length substantially equal to a length of the knife”, as set forth in claim 1.

    PNG
    media_image3.png
    536
    603
    media_image3.png
    Greyscale

Shelton 2 (‘649) also disclose a support 1142 and a knife 1760 wherein the support has a length substantially equal to a length of the knife (Annotated Figure C, below).  As can be seen in Annotated Figure C below, the support has a length substantially equal to the length of the knife.  Also, the length of the knife and the length of the support extend in the same direction.  Accordingly, Shelton 2 (‘649) disclose “the support has a length substantially equal to a length of the knife”, as set forth in claim 1.  

    PNG
    media_image4.png
    364
    453
    media_image4.png
    Greyscale

Therefore, the rejection of claim 1 under 35 U.S.C. over Shelton et al. (US Pat. Publ. No. 2019/0183498) in view of Shelton et al. (US Pat. Publ. No. 2018/0168649) should be sustained.
Appellant argues on pages 6-7 of the brief that dependent claims 2-7 are patentable over the prior art for at least the same reasons as claim 1.  
	Appellant has provided no arguments pointing out errors with respect to the rejections of dependent claims 2-7, and these rejections should be sustained.

(D) Rejection of claims 8-15 under 35 U.S.C. 103 over Shelton et al. (US Pat. Publ. No. 2019/0183498) in view of Shelton et al. (US Pat. Publ. No. 2018/0168649)
Appellant argues on pages 7-8 of the brief that the prior art fails to disclose, teach or suggest “the support extends alongside at least a majority of a length of the knife when the knife is in the proximal position” as set forth in independent claim 8.  Appellant argues that the support in the Shelton 1 (‘498) and Shelton 2 (‘649) references does not extend alongside at least a majority of a length of the knife because the support (positive channel opening feature 740) is spaced proximally from the knife (dynamic clamping assembly 550).
Appellant has provided no explanation as to why spacing of the support proximally from the knife should not be considered to be alongside the knife.  Appellant has provided no explanation of what should be considered the distinction between the terms proximally and alongside.       
Requirements of the language of claim 1
	Independent claim 1 requires “the support extends alongside at least a majority of a length of the knife when the knife is in the proximal position”.  
 In accordance with MPEP 2111, the pending claims must be given their broadest reasonable interpretation consistent with the specification; and in accordance with MPEP 2111.01, under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification.
Among many definitions of “alongside” is close by or beside (Merriam-Webster Dictionary, 2022).  
	When given their broadest reasonable interpretation, the words of the claim neither recite nor require any particular location or direction that must be considered alongside.  The words of the claim only require that the support be alongside (close by or beside) the length of the knife.  The language of the claim does not preclude a support that is proximal to the length of the knife, especially since proximal means situated close by or next to.    



Disclosure of Shelton 1 (‘498) and Shelton 2 (‘649)
Shelton 1 (‘498) disclose that the support 740 extends alongside at least a majority of the length of the knife (Annotated Figure A, below).   As can be seen in Annotated Figure A below, the support is next to, close by, and beside the length of the knife.  Accordingly, Shelton 1 (‘498) disclose “the support extends alongside at least a majority of a length of the knife”, as set forth in claim 8.

    PNG
    media_image3.png
    536
    603
    media_image3.png
    Greyscale

Shelton 2 (‘649) also disclose a support 1142 and a knife 1760 in which the support extends alongside at least a majority of a length of the knife (Annotated Figure C, below).  As can be seen in Annotated Figure C below, the support is next to, close by, and beside the length of the knife.  Accordingly, Shelton 2 (‘649) disclose “the support extends alongside at least a majority of a length of the knife”, as set forth in claim 8.  

    PNG
    media_image4.png
    364
    453
    media_image4.png
    Greyscale

Therefore, the rejection of claim 8 under 35 U.S.C. over Shelton et al. (US Pat. Publ. No. 2019/0183498) in view of Shelton et al. (US Pat. Publ. No. 2018/0168649) should be sustained.
	Appellant argues on page 8 of the brief that the amendment filed August 3, 2021 clearly explains how the claims distinguish over the prior art.  
	In response, it is noted that all of Appellant’s arguments have been responded to above.
	Appellant argues on page 8 of the brief that dependent claims 9-17 are patentable over the prior art for at least the same reasons as claim 8.  
	Appellant has provided no arguments pointing out errors with respect to the rejections of dependent claims 9-17, and these rejections should be sustained.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LINDA J. HODGE/Examiner, Art Unit 3731                                                                                                                                                                                                        
Conferees:
/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731                                                                                                                                                                                                        
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.